Exhibit 10.10.2

Summary Sheet for Executive Officer Compensation

Base Salary

In December 2008, the Compensation Committee of the Board of Directors made
determinations with respect to the salaries to be paid to executive officers in
2009 and the bonuses and stock options to be awarded to the executive officers
for services in 2008 as follows:

 

 

 

 

 

 

 

 

 

 

 

Name

 

2009 Annual
Base Salary

 

2008 Annual
Bonus

 

Stock Options
Awarded

 

Mark S. Gorder,
President and Chief Executive Officer

 

$

350,000

 

$

—

 

 

20,000

 

Scott Longval,
Chief Financial Officer and Treasurer

 

$

165,000

 

$

—

 

 

10,000

 

Steven M. Binnix,
Vice President and General Manager of RTIE

 

$

175,000

 

$

—

 

 

5,000

 

Christopher D. Conger,
Vice President, Research and Development

 

$

185,000

 

$

—

 

 

10,000

 

Michael P. Geraci,
Vice President, Sales and Marketing

 

$

200,000

 

$

—

 

 

10,000

 

Dennis L. Gonsior,
Vice President, Global Operations

 

$

185,000

 

$

—

 

 

10,000

 

Greg Gruenhagen
Vice President of Corporate Quality

 

$

125,000

 

$

—

 

 

10,000

 

The exercise price of the stock options is equal to $4.69 per share, the closing
price of the common stock of the Company on the date of the Compensation
Committee meeting. The options will vest in three equal, annual installments
beginning one year after the date of grant, except that they will become
immediately exercisable upon a “change in control” as defined in the 2006 Equity
Incentive Plan or upon the death or disability of the recipient, and will expire
ten years after the date of grant, unless terminated earlier by the terms of the
option.

2009 Incentive Plan

In February 2009, the Compensation Committee adopted the Annual Incentive Plan
for Executives and Key Employees for Fiscal Year 2009 (the “2009 Incentive
Plan”) . Pursuant to the 2009 Incentive Plan, executive officers and selected
key employees of IntriCon are eligible to receive incentive compensation based
on (i) IntriCon exceeding certain net income targets for 2009 and (ii)
achievement of designated strategic objectives. A participant will receive
incentive compensation only if both the minimum net income target and some or
all of the strategic objectives are achieved.

Based on IntriCon achieving 100% of targeted net income for 2009, Mr. Gorder
would be eligible to receive incentive compensation equal to 50% of his 2009
salary and each of the other Named Officers would be eligible to receive
incentive compensation equal to 40% of their 2009 salary. In the event that
IntriCon achieves 80% of targeted net income for 2009, Mr. Gorder would be
eligible to receive incentive compensation equal to 25% of his 2009 salary and
each of the other executive officers would be eligible to receive incentive
compensation equal to 20% of their 2009 salary. In the event that IntriCon
achieves 150% of targeted net income for 2009, Mr. Gorder would be eligible to
receive incentive compensation equal to 75% of his 2009 salary and each of the
other executive officers would be eligible to receive incentive compensation
equal to 60% of their 2009 salary. Between these points, the amount of the
incentive compensation available will increase or decrease proportionately based
upon IntriCon achieving more or less than targeted net income; however, no
incentive compensation will be paid if IntriCon achieves less than 80% of
targeted net income and the maximum incentive compensation payable is capped at
IntriCon achieving 150% of target net income. IntriCon will establish weighted
strategic objectives for the executives and, in all cases, the amount of
incentive compensation paid will depend on the extent to which strategic
objectives are satisfied.

Plans and Other Arrangements

The executive officers are also eligible to participate in the Company’s
broad-based benefit programs generally available to its salaried employees,
including health, disability and life insurance programs, and qualified 401(k)
plan. Under the Non-Employee Director and Executive Officer Stock Purchase
Program, executive officers may purchase common stock directly from the
Corporation at the last reported sale price on the date that the election to
purchase is made.

--------------------------------------------------------------------------------